                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

WESTCHESTER SURPLUS LINES           )
INSURANCE COMPANY,                  )
                                    )
                  Plaintiff,        )               No. 2:19-cv-02381-DCN
                                    )
            vs.                     )                       ORDER
                                    )
DART SHELTER LLC d/b/a THE          )
SHELTER KITCHEN AND BAR and         )
SAMANTHA L. ANTLEY,                 )
                                    )
                  Defendants.       )
____________________________________)

       This matter is before the court on plaintiff Westchester Surplus Lines Insurance

Company’s (“Westchester”) motion to partially dismiss defendant DART Shelter LLC’s

(“DART”) counterclaims, ECF No. 19. For the reasons set forth below, the court grants

the motion.

                                  I. BACKGROUND

       This declaratory judgment action arises from a state court lawsuit filed by

defendant Samantha L. Antley (“Antley”). That lawsuit (“the underlying action”) alleges

that in September 2015, DART served Preston Yelverton (“Yelverton”) alcohol even

though he was visibly intoxicated. Yelverton and Antley then allegedly engaged in an

altercation in which Antley was injured. As a result, Antley filed the underlying action

against DART and Yelverton to recover for her injuries.

       Westchester issued a Commercial General Liability policy to DART for a policy

period of August 10, 2015 to August 10, 2016 (“the Policy”). The Policy has limits of

$1,000,000 per occurrence/$2,000,000 aggregate. In its complaint, Westchester alleges



                                            1
that on December 12, 2017, Antley served her amended complaint for the underlying

action upon DART’s owner and registered agent. No answer was filed in the underlying

action, so on February 5, 2018, the state court in the underlying action entered an order of

default against DART and set a hearing on damages. On March 8, 2018, allegedly

unbeknownst to Westchester, DART filed a motion to set aside the entry of default and to

stay the damages hearing. Then on March 14, 2018, DART’s personal counsel allegedly

contacted Westchester to inform Westchester that the underlying action had been filed

against DART, that DART was in default, and that DART filed a motion to set aside

default and to stay the damages hearing. According to Westchester, this was the first

time Westchester learned of the filing of the underlying action. Westchester informed

DART that there may be coverage issues but that it would assign counsel under a

reservation of rights. Westchester issued a reservation of rights letter on or about March

29, 2018. The state court in the underlying action denied DART’s motion to set aside

default, and judgment was entered against DART in the amount of $882,025. DART

filed various motions to amend or seek relief from the judgment, all of which were

denied.

          The allegations in DART’s counterclaims tell a different version of the events at

issue. DART alleges that Westchester became aware of Antley’s claim on or about

November 3, 2015. DART alleges that on or about October 12, 2017, a member of

DART received a damages packet, letter of representation, and draft complaint (“the

complaint packet”) from Antley’s attorney. Then on or about November 1, 2017, DART

allegedly informed Westchester that Antley would be making a claim against DART.

Westchester allegedly assigned a claims associate to the matter, who emailed a member



                                               2
of DART on November 10, 2017 to advise that he had “been assigned to handle the

above loss for [DART]” and to request a copy of the complaint packet. ECF No. 11,

DART Counterclaims ¶ 69. On the same day, DART’s general counsel allegedly emailed

a copy of the complaint packet to Westchester.

       As noted above, Antley filed her amended complaint on December 12, 2017.

DART alleges that it reasonably relied on Westchester’s representation that it would

“handle the [Antley] loss” and reasonably expected Westchester to provide defense

counsel to defend DART in the underlying action. DART Counterclaims ¶ 73. DART

alleges that once Westchester became aware of DART’s default, Westchester retained

counsel under a reservation of rights. That counsel never filed an answer on behalf of

DART, but Westchester allegedly actively attended and participated in a mediation on

July 13, 2018. Westchester did not make an offer to settle Antley’s claim at that time.

DART also alleges that before and after the damages hearing, Westchester led DART to

believe that it would pay any judgment entered against DART but that Westchester has

failed to do so despite the fact that the judgment is within the Policy’s coverage limits.

       Westchester filed this declaratory judgment action seeking a declaration that it

owes no duty to defend or indemnify DART in the underlying action. DART answered

the complaint and filed counterclaims for: (1) a declaratory judgment that Westchester

does owe a duty to defend and indemnify; (2) breach of contract; (3) negligence, (4) bad

faith; and (5) a violation of the South Carolina Unfair Trade Practices Act (“SCUTPA”).

On October 10, 2019, Westchester filed a motion for partial dismissal that seeks to

dismiss DART’s negligence and SCUTPA counterclaims. ECF No. 19. DART




                                              3
responded on October 31, 2019, ECF No. 23, and Westchester replied on November 13,

2019, ECF No. 33. The motion is now ripe for review.

                                     II. STANDARD

    A Rule 12(b)(6) motion for failure to state a claim upon which relief can be granted

“challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588 F.3d 186,

192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v. Martin, 980

F.2d 943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . . does not

resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.”). To be legally sufficient, a pleading must contain a “short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

Rule 12(b)(6) motion should not be granted unless it appears certain that the plaintiff can

prove no set of facts that would support his claim and would entitle him to relief. Mylan

Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When considering a Rule

12(b)(6) motion, the court should accept all well-pleaded allegations as true and should

view the complaint in a light most favorable to the plaintiff. Ostrzenski v. Seigel, 177

F.3d 245, 251 (4th Cir. 1999); Mylan Labs., Inc., 7 F.3d at 1134. “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.




                                              4
                                   III. DISCUSSION

       Westchester asks the court to dismiss DART’s negligence and SCUTPA

counterclaims. In DART’s response to Westchester’s motion, DART concedes that its

SCUTPA counterclaim should be dismissed. Therefore, the court dismisses DART’s

SCUTPA counterclaim and only considers whether DART’s negligence counterclaim can

survive.

       DART alleges that Westchester owed DART a duty to initiate a prompt

investigation and settlement of Antley’s claim and to act in good faith in handling the

claim. DART further alleges that Westchester breached those duties by failing to

promptly investigate the claim despite timely notice, negligently representing that it

would “handle the [Antley] loss” and otherwise defend DART, failing to make a

reasonable settlement offer during mediation, engaging in deceptive claims handling

practices, and failing to promptly respond to Antley’s claim and appoint defense counsel.

DART Counterclaims ¶ 96. Westchester argues that DART’s negligence claim must be

dismissed because Westchester had no legal duty to DART independent of the Policy,

meaning DART cannot bring a tort claim arising from the Policy. DART disagrees,

arguing that Westchester voluntarily undertook a duty separate from the Policy when it

agreed to “handle the loss.” Therefore, the question that arises is whether an insurance

company can be liable to its insured for negligence by voluntarily undertaking a duty

independent of its insurance policy and subsequently breaching that duty.

       To state a claim for negligence, a plaintiff must allege “(1) a duty owed to the

plaintiff by the defendant, (2) a breach of that duty by the defendant, and (3) damages

proximately resulting from the breach of duty.” Hurst v. E. Coast Hockey League, Inc.,



                                             5
637 S.E.2d 560, 562 (S.C. 2006). It is within the court’s province to determine if “the

law recognizes a particular duty.” Id. If no such duty exists, then the negligence action

will fail as a matter of law. Id. “An affirmative legal duty exists only if created by

statute, contract, relationship, status, property interest, or some other special

circumstance.” Hendricks v. Clemson Univ., 578 S.E.2d 711, 714 (S.C. 2003).

“Ordinarily, the common law imposes no duty on a person to act[,]” but “[w]here an act

is voluntarily undertaken . . . the actor assumes the duty to use due care.” Id. South

Carolina courts have adopted the concept of a voluntarily assumed duty from the

Restatement of Torts, which states:

       One who undertakes, gratuitously or for consideration, to render services to
       another which he should recognize as necessary for the protection of the
       other’s person or things, is subject to liability to the other for physical harm
       resulting from his failure to exercise reasonable care to perform his
       undertaking, if

       (a) his failure to exercise such care increases the risk of such harm, or
       (b) the harm is suffered because of the other’s reliance upon the
       undertaking.

Restatement (Second) of Torts § 323.

       Westchester argues that South Carolina courts have routinely dismissed

negligence claims against insurers that are based on an insurer’s failure to perform under

an insurance policy. In doing so, Westchester relies, in part, on Brumbaugh v. First Fin.

Ins. Co., 2014 WL 12609310 (D.S.C. July 30, 2014). In Brumbaugh, the court dismissed

the plaintiff’s negligence claim against an insurance company because the plaintiff, as the

insured’s assignee, did not allege any relationship or duty between the insurance

company and the insured apart from the insurance policy. Brumbaugh, 2014 WL

12609310, at *3. However, Westchester fails to note that the court considered the



                                               6
plaintiff’s negligence claim again on reconsideration, during which the plaintiff argued

for the first time that her negligence claim included a claim for voluntary assumption of

the duty to defend. Brumbaugh v. First Fin. Ins. Co., 2014 WL 12609311, at *2 (D.S.C.

Dec. 1, 2014). While the court did not reconsider its ruling on this basis, the court

interpreted the plaintiff’s argument as a motion to amend and permitted the plaintiff to

amend her complaint to assert a negligence claim based on a voluntarily assumption of

the duty to defend.

        However, the next and final order in Brumbaugh analyzed and rejected the

application of a voluntarily assumed duty in the case. The plaintiff amended her

complaint to include a negligence claim based on a voluntarily assumed duty, and the

insurance company filed a motion to dismiss. In considering whether the plaintiff’s claim

could survive, the court explained that “South Carolina courts have squarely addressed

and refused to recognize an extension of the voluntary assumption of duty cause of action

to a claim for economic loss, such as Plaintiff asserts here.” Brumbaugh v. First Fin. Ins.

Co., 2015 WL 12817166, at *2 (D.S.C. Mar. 17, 2015) (citations omitted). This refusal

arises from the language of the Restatement, which provides that “[o]ne who undertakes,

gratuitously or for consideration, to render services to another which he should recognize

as necessary for the protection of the other’s person or things, is subject to liability to the

other for physical harm resulting from his failure to exercise reasonable care to perform

his undertaking.” Restatement (Second) of Torts § 323 (emphasis added). In accordance

with the Restatement, South Carolina courts have only recognized a voluntarily assumed

duty when that duty was undertaken to prevent physical harm, not economic injury.

Hendricks v. Clemson Univ., 578 S.E.2d 711, 715 (S.C. 2003); Johnson v. Robert E. Lee



                                               7
Acad., Inc., 737 S.E.2d 512, 515 (S.C. Ct. App. 2012). The Brumbaugh court also noted

that this rule of law is in line with “the majority view that a voluntary assumption of duty

cause of action may not be asserted for a claim of economic loss.” Brumbaugh, 2015 WL

12817166, at *2. Therefore, the court dismissed the plaintiff’s claim.

       The cases on which DART relies confirm this limitation on voluntarily assumed

duties. In Wright v. PRG Real Estate Mgmt., Inc., the Supreme Court of South Carolina

considered whether an apartment complex’s owner, operator, and manager voluntarily

undertook the duty to provide security for the residents of the apartment complex. 826

S.E.2d 285, 286 (S.C. 2019). The plaintiff’s negligence claim arose because she was

abducted and robbed at gunpoint in the common area of the apartment complex, meaning

that any liability would be based on physical harm. Similarly, in Cooke v. Allstate

Mgmt. Corp., a tenant of an apartment complex alleged negligence against the manager

of her apartment complex when she was assaulted by an intruder who allegedly used the

manager’s ladder to access and gain entry to her apartment. 741 F.Supp. 1205, 1206

(D.S.C. 1990). The tenant argued that the manager breached its voluntarily assumed duty

of care by improperly storing the ladder. Id. at 1209. 1 Again, the tenant in Cooke

suffered from physical harm. Here, any duty that Westchester may have undertaken was

not to prevent physical harm to DART. Therefore, even accepting DART’s factual

allegations as true, Westchester did not voluntarily assume any duty to DART that could

subject Westchester to liability.



       1
          While the court did not specifically cite to the Restatement in this case, it relied
on Crowley v. Spivey, 329 S.E.2d 774 (S.C. Ct. App. 1985), to hold that “one who
assumes to act, even though under no obligation to do so, may become subject to the duty
to act with due care.” Id. at 1209–10. Crowley supports that same proposition by citing
to Section 323 of the Restatement. Crowley, 329 S.E.2d at 780.
                                              8
       DART’s reliance on Great American Ins. Co. v. Mills, 2008 WL 2250256 (D.S.C.

May 29, 2008), does not convince the court otherwise. The duty in that case was not

based upon a voluntarily assumption of a duty but instead was based on an implied duty

that exists when an insurance agent advises an insured. The court explained that

“[g]enerally, an insurer and its agents owe no duty to advise an insured.” Great Am. Ins.

Co., 2008 WL 2250256, at *9 (quoting Trotter v. State Farm Mut. Auto. Ins. Co., 377

S.E.2d 343 (S.C. Ct. App. 1988)); see also Houck v. State Farm Fire & Cas. Ins. Co., 620

S.E.2d 326, 329 (S.C. 2005) (“[A]s a general rule, an insurance agent has no duty to

advise an insured at the point of application, absent an express or implied undertaking to

do so.”). “If the agent, nevertheless, undertakes to advise the insured, he must exercise

due care in giving advice.” Great Am. Ins. Co., 2008 WL 2250256, at *9 (quoting

Trotter, 377 S.E.2d 343). Such an undertaking can create an implied duty to advise, and

courts consider various factors to determine whether an implied duty exists: “(1)

[whether] the agent received consideration beyond a mere payment of the premium, (2)

[whether] the insured made a clear request for advice, or (3) [whether] there is a course of

dealing over an extended period of time which would put an objectively reasonable

insurance agent on notice that his advice is being sought and relied on.” Id. (quoting

Houck, 620 S.E.2d at 329).

       Here, DART does not allege that Westchester had an implied duty to advise

DART. Instead, DART alleges that Westchester owed DART a duty to initiate a prompt

investigation and settlement of the Antley claim and to act in good faith in handling the

claim. Therefore, the law on the implied duty to advise is inapplicable here and does not

save DART’s negligence counterclaim as it is pled.



                                             9
       In the alternative, DART seeks leave to amend its negligence counterclaim to

allege further detail. Westchester opposes this request, arguing that amendment would be

futile. Rule 15 requires the court to “freely give leave” to amend a pleading “when

justice so requires.” Fed. R. Civ. P. 15(a)(2). “A motion to amend should only be denied

when ‘the amendment would be prejudicial to the opposing party, there has been bad

faith on the part of the moving party, or the amendment would be futile.’” ACA Fin.

Guar. Corp. v. City of Buena Vista, Virginia, 917 F.3d 206, 217–18 (4th Cir. 2019)

(quoting Edwards v. City of Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999)). Here, the

issue with DART’s negligence claim is one based in law, not based in fact. Therefore,

facts alleged in further detail would not cure the legal deficiency of the claim, meaning

amendment would be futile. As such, the court denies DART’s request to amend its

negligence counterclaim.

       In another alternative argument, DART asks that, if the court dismiss its

negligence counterclaim, the court do so without prejudice so that DART can move to

amend its pleadings after discovery, if needed. This request suffers from the same flaw

as DART’s amendment request—the court dismisses DART’s negligence counterclaim

on an issue of law. Any facts that come to light during discovery would not affect the

legal conclusion that Westchester owed no duty to DART independent of the Policy.

Therefore, the court declines to dismiss Westchester’s negligence counterclaim without

prejudice.




                                            10
                                IV. CONCLUSION

       For the foregoing reasons the court GRANTS Westchester’s motion for partial

dismissal and dismisses DART’s negligence counterclaim.

       AND IT IS SO ORDERED.




                                   DAVID C. NORTON
                                   UNITED STATES DISTRICT JUDGE

December 17, 2019
Charleston, South Carolina




                                         11
